              Case 2:15-cv-00612-RSL Document 238 Filed 09/30/20 Page 1 of 2




 1
                                                                    The Honorable Robert S. Lasnik
 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
     CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
 8   individually and on behalf of all others similarly
     situated,
 9

10                           Plaintiffs,

11          v.
12
     CHURCHILL DOWNS INCORPORATED, a
13   Kentucky corporation, and BIG FISH GAMES,
     INC., a Washington corporation.
14

15                           Defendants.

16   MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
     on behalf of all others similarly situated,
17

18                           Plaintiff,
                                                          ORDER GRANTING MOTIONS TO
19          v.                                            SEAL

20
     BIG FISH GAMES, INC., a Washington
21   corporation; ARISTOCRAT TECHNOLOGIES
22   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australian corporation;
23   and CHURCHILL DOWNS INCORPORATED,
24   a Kentucky corporation,

25                           Defendants.
26

27
                                                                  T OUSLEY B RAIN S TEPHENS PLLC
      ORDER GRANTING MOTIONS TO SEAL                                  1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - i                               Seattle, Washington 98101-4416
                                                                   Tel: 206.682.5600 • Fax: 206.682.2992
              Case 2:15-cv-00612-RSL Document 238 Filed 09/30/20 Page 2 of 2




 1                                                 ORDER

 2          THIS MATTER came before the Court upon Plaintiffs’ Motions to Seal pursuant to LCR

 3   5(g). The Court has reviewed the submissions and ORDERS, ADJUDGES, and DECREES that

 4   the Motions are GRANTED. Plaintiffs’ motions for emergency injunction, the proposed orders,

 5   and the supporting declarations, which have been filed in the above-captioned matters under seal

 6   in their entirety, shall remain under seal.

 7

 8   IT IS SO ORDERED.

 9

10          DATED this 30th day of September, 2020.

11

12                                                 ROBERT S. LASNIK
                                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                   T OUSLEY B RAIN S TEPHENS PLLC
      ORDER GRANTING MOTIONS TO SEAL                                   1700 Seventh Avenue, Suite 2200
      CASE NOS. 15-CV-612, 19-CV-199 - 1                                Seattle, Washington 98101-4416
                                                                    Tel: 206.682.5600 • Fax: 206.682.2992
